LOPEZ, AQUILINO, Jr., Associate Judge
(concurring specially).
Were it not for the fact that the Supreme Court of Florida in Watts et al. v. Newport, 149 Fla. 181, 6 So.2d 829, and in other cases stated the ruling to be that if there is substantial competent evidence to support the finding of the probate judge and he did not misinterpret the legal effect of the evidence as a whole, his decree should be affirmed, I would hold the will dated December 12, 1958, invalid.
I therefore concur in the judgment of affirmance.